Title: To George Washington from Le Gardeur de Tilly, 15 March 1784
From: Tilly, Armand Le Gardeur de
To: Washington, George

 

a Son Exélance
Rochefort Ce, 15e mars. 1784.

agrée je vous prie L’homage De mon Respect et me perméte De vous Rappeler Les Sirconstances, qui Mont procuré La Satisfaction De méttre En Evidance tout Le zele et Lamprescement a Cegonder veaux vüe par mes Scitations Sur veaux Côttes Comendant Le vaisseau de Sa Majésté LEveillé et Deux frégate avec Lesquels je me Suis Rendüe Maitre Du vaisseau Le Romulusse, Le Duc De york, La Goilétte La Revange Et plusieurs Austre petits Batiments Dont je Remie Les prisoniers, au Commandant Demptone, qui men temoigna alors toutes Sa Satisfaction, par Les Déprédation quavoit Commies Ces Dernier, Surtoutes vos Côtte jovois désire mieux faire En Corre Sil mut Etée possible.
jay Egalement eü La Satisfaction, Descorter La Corvette Le Wasington Du Cap françois a Lavane, ou Elle prie un chargement En argent je Continues a lui Donner Lescorte jusque Sur Les Cotte de la Délavare, ou ayant Rencontré un vaisseau de Soixante et quatre Et Deux frégates Enemie je Crûe Devoir Combatre Les Deux frégates pour faciliter La Retréte De vôtre Corvétte, qui fut En, profiter avèc Succes Ce qui fait LEloge du Capitaine Dont les Differente Maneuvres pendant Le Cours De Nôtre Navigation merite Les plus Grand Eloge; je Novois jamais Rappelé a vôtre Exelance Daussy foible preuve De tous Mes Desir a Repondre a la Confiance Dont on mavez honnoré Sy jusse püe partager La joix et La Satisfaction quont tous Seux que vous avez Bien voulüe assossier a Lordre de Cincinatus je Ne peux Donc vous Dicimuler tout Le Desir que jay Di Estre assossie Comme un temoignage De Vôtre aprobation et Souvenir que me Cera toujour pressieux. je Suis avec Respect De Son Exelance Son tres humble et tres obeissant serviteur

Le Gardeur de Tilly Captin Des Vaux du Roi


p. S. Monsieur Le Comte De Barrasse Et Mr Le marquis De vaudreüille mon dit vous avoir fait part de Leurs Voeux a mon Egard

